
	
		I
		112th CONGRESS
		2d Session
		H. R. 6089
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2012
			Mr. Tipton (for
			 himself, Mr. Coffman of Colorado,
			 Mr. Gardner,
			 Mr. Gosar,
			 Mr. Lamborn, and
			 Mr. Walden) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To address the bark beetle epidemic, drought,
		  deteriorating forest health conditions, and high risk of wildfires on National
		  Forest System land and land under the jurisdiction of the Bureau of Land
		  Management in the United States by expanding authorities established in the
		  Healthy Forest Restoration Act of 2003 to provide emergency measures for
		  high-risk areas identified by such States, to make permanent Forest Service and
		  Bureau of Land Management authority to conduct good-neighbor cooperation with
		  States to reduce wildfire risks, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Healthy Forest Management Act of
			 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Congressional declaration of bark beetle epidemic,
				drought, deteriorating forest health conditions, and high risk of wildfires in
				States as imminent threat.
					Sec. 4. State designation of high-risk areas of National Forest
				System and public lands.
					Sec. 5. Designation of high-risk areas by the Secretary
				concerned.
					Sec. 6. Use of emergency hazardous fuels reduction projects for
				high-risk areas.
					Sec. 7. Applicability of expedited procedures and authorities
				of Healthy Forests Restoration Act of 2003 to emergency hazardous fuels
				reduction projects.
					Sec. 8. Forest Service and Bureau of Land Management
				good-neighbor cooperation with States to reduce wildfire risks.
					Sec. 9. Stewardship end result contracting project
				authority.
				
			2.DefinitionsIn this Act:
			(1)Emergency
			 hazardous fuels reduction projectThe term emergency
			 hazardous fuels reduction project means a project or activity carried
			 out in a high-risk area to address the bark beetle epidemic, drought, or
			 deteriorating forest health conditions and the resulting imminent risk of
			 devastating wildfires.
			(2)High-risk
			 areaThe term high-risk area means an area of
			 National Forest System land or public lands identified under section 4 as an
			 area suffering from the bark beetle epidemic, drought, or deteriorating forest
			 health conditions, with the resulting imminent risk of devastating wildfires,
			 or otherwise at high risk for bark beetle infestation, drought, or
			 wildfire.
			(3)National forest
			 systemThe term National Forest System has the
			 meaning given that term in section 11(a) of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
			(4)Public
			 landsThe term public lands has the meaning given
			 that term in section 103(e) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1702(e)).
			(5)Secretary
			 concernedThe term Secretary concerned
			 means—
				(A)the Secretary of
			 Agriculture, with respect to the National Forest System; and
				(B)the Secretary of
			 the Interior, with respect to public lands.
				(6)The term
			 State means any of the several States containing National Forest
			 System land or public lands. The term includes the Commonwealth of Puerto
			 Rico.
			3.Congressional
			 declaration of bark beetle epidemic, drought, deteriorating forest health
			 conditions, and high risk of wildfires in States as imminent
			 threatCongress hereby
			 declares that the bark beetle epidemic, drought, and deteriorating forest
			 health conditions on National Forest System land and public lands in the
			 States, with the resulting imminent risk of devastating wildfires that pose a
			 significant threat to the economic stability of communities in the affected
			 areas and the health, safety, and well-being of residents, firefighters, and
			 visitors to the areas, is an imminent threat within the meaning
			 of section 294.12(b)(1) of title 36, Code of Federal Regulations (2002 Edition)
			 and any existing or pending roadless area management rule applicable to a
			 State.
		4.State designation
			 of high-risk areas of National Forest System and public lands
			(a)Designation
			 authorityThe Governor of a State may designate high-risk areas
			 of the National Forest System and public lands in the State for the purposes of
			 addressing—
				(1)deteriorating
			 forest health conditions in existence as of the date of the enactment of this
			 Act due to the bark beetle epidemic or drought, with the resulting imminent
			 risk of devastating wildfires; and
				(2)the future risk of
			 insect infestations or disease outbreaks through preventative treatments to
			 improve forest health conditions.
				(b)ConsultationIn
			 designating high-risk areas, the Governor of a State shall consult with county
			 government from affected counties and with affected Indian tribes.
			(c)Exclusion of
			 certain areasThe following National Forest System land or public
			 lands may not be designated as a high-risk area:
				(1)A
			 component of the National Wilderness Preservation System.
				(2)A
			 National Monument.
				(d)Standards for
			 designationDesignation of
			 high-risk areas shall be consistent with standards and guidelines contained in
			 the land and resource management plan or land use plan for the unit of the
			 National Forest System or public lands for which the designation is being made,
			 except that the Secretary concerned may modify such standards and guidelines to
			 correspond with a specific high-risk area designation.
			(e)Time for initial
			 designationsThe first high-risk areas should be designated not
			 later than 60 days after the date of the enactment of this Act but may be
			 designated at any time consistent with subsection (a).
			(f)Duration of
			 designationThe designation of a high-risk area in a State shall
			 expire 20 years after the date of the designation, unless earlier terminated by
			 the Governor of the State.
			(g)RedesignationThe
			 expiration of the 20-year period specified in subsection (f) does not prohibit
			 the Governor from redesignating an area of the National Forest System land or
			 public lands as a high-risk area under this section if the Governor determines
			 that the area of National Forest System land or public lands continues to be
			 subject to the terms of this section
			(h)Recognition of
			 valid and existing rightsThe designation of a high-risk area
			 shall not be construed to limit or restrict—
				(1)access to National
			 Forest System land or public lands included in the area for hunting, fishing,
			 and other related purposes; or
				(2)valid and existing
			 rights regarding the National Forest System land or public lands.
				5.Designation of
			 high-risk areas by the Secretary concerned
			(a)Designation
			 authorityThe Secretary concerned may designate high-risk areas
			 of the National Forest System and the public lands for the purposes of
			 addressing—
				(1)deteriorating
			 forest health conditions in existence as of the date of the enactment of this
			 Act due to the bark beetle epidemic or drought, with the resulting imminent
			 risk of devastating wildfires; and
				(2)the future risk of
			 insect infestations or disease outbreaks through preventative treatments to
			 improve forest health conditions.
				(b)ConsultationIn
			 designating high-risk areas, the Secretary concerned shall consult with
			 Governors of affected States, county government from affected counties, and
			 with affected Indian tribes.
			(c)Exclusion of
			 certain areasThe following National Forest System land or public
			 lands may not be designated as a high-risk area:
				(1)A
			 component of the National Wilderness Preservation System.
				(2)A
			 National Monument.
				(d)Standards for
			 designationDesignation of
			 high risk areas shall be consistent with standards and guidelines contained in
			 the land and resource management plan or land use plan for the unit of the
			 National Forest System or public lands for which the designation is being made,
			 except that the Secretary concerned may modify such standards and guidelines to
			 correspond with a specific high-risk area designation.
			(e)Time for initial
			 designationsThe first high-risk areas should be designated not
			 later than 60 days after the date of the enactment of this Act but may be
			 designated at any time consistent with subsection (a).
			(f)Duration of
			 designationThe designation of a high-risk area in a State shall
			 expire 20 years after the date of the designation, unless earlier terminated by
			 the Secretary concerned.
			(g)RedesignationThe
			 expiration of the 20-year period specified in subsection (f) does not prohibit
			 the Secretary concerned from redesignating an area of the National Forest
			 System or public lands as a high-risk area if the Secretary determines that the
			 National Forest System land or public lands continues to be subject to the
			 terms of this section, except that such redesignation is subject to
			 consultation with Governors from affected States, county government from
			 affected counties, and affected Indian tribes.
			(h)Recognition of
			 valid and existing rightsThe designation of a high-risk area
			 shall not be construed to limit or restrict—
				(1)access to National
			 Forest System land or public lands included in the area for hunting, fishing,
			 and other related purposes; or
				(2)valid and existing
			 rights regarding the National Forest System land or public lands.
				6.Use of emergency
			 hazardous fuels reduction projects for high-risk areas
			(a)Project
			 proposals
				(1)Proposals
			 authorizedUpon designation of a high-risk area in a State, the
			 Governor of the State may provide for the development of proposed emergency
			 hazardous fuels reduction projects for the high-risk area. The Secretary
			 concerned also may develop emergency hazardous fuels reduction projects.
				(2)Project
			 criteriaIn preparing proposed emergency hazardous fuels
			 reduction projects, the Governor of a State and the Secretary concerned
			 shall—
					(A)take into account
			 managing for rights of way, protection of watersheds, protection of wildlife
			 and endangered species habitat, safe-guarding water resources, and protecting
			 local communities from wildfires; and
					(B)emphasize
			 activities that thin the forest to provide the greatest health and longevity of
			 the forest.
					(b)Prohibition on
			 certain activitiesAn emergency hazardous fuels reduction project
			 may not include clear cutting of timber.
			(c)ConsultationIn
			 preparing proposed emergency hazardous fuels reduction projects, the Governor
			 of a State shall consult with county government from affected counties, and
			 with affected Indian tribes. If the Secretary concerned develops a proposal,
			 the Secretary concerned shall consult with the Governor of the affected State,
			 county government from affected counties, and affected Indian tribes.
			(d)Submission and
			 implementationThe Governor of a State shall submit proposed
			 emergency hazardous fuels reduction projects to the Secretary concerned for
			 implementation.
			(e)Implementation
			 of projects
				(1)State proposed
			 projectsThe Secretary
			 concerned shall implement hazardous fuels reduction projects proposed by
			 Governors within 60 days of the date on which the Secretary receives the
			 proposal.
				(2)Secretary
			 proposed projectsThe
			 Secretary concerned shall implement hazardous fuels reduction projects proposed
			 by the Secretary concerned within 60 days of the date on which the proposal is
			 finalized.
				7.Applicability of
			 expedited procedures and authorities of Healthy Forests Restoration Act of 2003
			 to emergency hazardous fuels reduction projects
			(a)ApplicabilitySubject
			 to subsections (b) through (e), title I of the Healthy Forests Restoration Act
			 of 2003 (16 U.S.C. 6511 et seq.) (including the environmental analysis
			 requirements of section 104 of that Act (16 U.S.C. 6514), the special
			 administrative review process under section 105 of that Act (16 U.S.C. 6515),
			 and the judicial review process under section 106 of that Act (16 U.S.C.
			 6516)), shall apply to all emergency hazardous fuels reduction projects
			 developed under section 6.
			(b)Application of
			 other lawSection 322 of Public Law 102–381 (16 U.S.C. 1612 note;
			 106 Stat. 1419) shall not apply to Forest Service emergency hazardous fuels
			 reduction projects.
			(c)Required
			 modificationsIn applying title I of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6511 et seq.) to emergency hazardous fuels
			 reduction projects, the Secretary concerned shall make the following
			 modifications:
				(1)The authority
			 shall apply to the entire high-risk area, including land that is outside of a
			 wildland-urban interface area or that does not satisfy any of the other
			 eligibility criteria specified in section 102(a) of that Act (16 U.S.C.
			 6512(a)).
				(2)All projects and
			 activities of the Secretary concerned, including necessary connected actions
			 (as described in section 1508.25(a)(1) of title 40, Code of Federal
			 Regulations), of the emergency hazardous fuels reduction project shall be
			 deemed to be an authorized hazardous fuel reduction project for purposes of
			 applying the title.
				(d)Forest
			 management plansAll projects
			 and activities carried out as part of an emergency hazardous fuels reduction
			 project in a designated high-risk area shall be consistent with standards and
			 guidelines contained in the land and resource management plan or land use plan
			 for the unit of the National Forest System or public lands for which the
			 designation is made, except that the Secretary concerned may modify such
			 standards and guidelines to correspond with a specific high-risk area
			 designation.
			(e)Retention of
			 NEPA responsibilitiesAny
			 decision required to be made under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) with respect to any project or activity to be
			 carried out as part of an emergency hazardous fuels reduction project in a
			 high-risk area shall not be delegated to a State forester or any other officer
			 or employee of the State in which the emergency hazardous fuels reduction
			 project will be carried out.
			(f)Categorical
			 exclusionIf a project or
			 activity to be carried out as part of an emergency hazardous fuels reduction
			 project in a high-risk area involves the removal of insect-infected trees or
			 other hazardous fuels within 500 feet of utility or telephone infrastructure,
			 campgrounds, roadsides, heritage sites, recreation sites, schools, or other
			 infrastructure, the project or activity is categorically excluded from the
			 requirement to prepare an environmental assessment or an environmental impact
			 statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) so long as the project or activity is otherwise conducted consistently
			 with agency and departmental procedures and the applicable land and resource
			 management plan or land use plan.
			8.Forest Service
			 and Bureau of Land Management good-neighbor cooperation with States to reduce
			 wildfire risks
			(a)DefinitionsIn
			 this section:
				(1)Eligible
			 stateThe term eligible State means a State that
			 contains National Forest System land.
				(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(3)State
			 foresterThe term State forester means the head of
			 a State agency with jurisdiction over State forestry programs in an eligible
			 State.
				(b)Cooperative
			 agreements and contracts
				(1)In
			 generalThe Secretary may enter into a cooperative agreement or
			 contract (including a sole source contract) with a State forester to authorize
			 the State forester to provide the forest, rangeland, and watershed restoration
			 and protection services described in paragraph (2) on National Forest System
			 land in the eligible State.
				(2)Authorized
			 servicesThe forest, rangeland, and watershed restoration and
			 protection services referred to in paragraph (1) include the conduct of—
					(A)activities to
			 treat insect infected trees;
					(B)activities to
			 reduce hazardous fuels; and
					(C)any other
			 activities to restore or improve forest, rangeland, and watershed health,
			 including fish and wildlife habitat.
					(3)State as
			 agentExcept as provided in paragraph (6), a cooperative
			 agreement or contract entered into under paragraph (1) may authorize the State
			 forester to serve as the agent for the Secretary in providing the restoration
			 and protection services authorized under that paragraph.
				(4)SubcontractsIn
			 accordance with applicable contract procedures for the eligible State, a State
			 forester may enter into subcontracts to provide the restoration and protection
			 services authorized under a cooperative agreement or contract entered into
			 under paragraph (1).
				(5)Timber
			 salesSubsections (d) and (g) of section 14 of the National
			 Forest Management Act of 1976 (16 U.S.C. 472a) shall not apply to services
			 performed under a cooperative agreement or contract entered into under
			 paragraph (1).
				(6)Retention of
			 nepa responsibilitiesAny decision required to be made under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect
			 to any restoration and protection services to be provided under this section by
			 a State forester on National Forest System land shall not be delegated to a
			 State forester or any other officer or employee of the eligible State.
				(7)Applicable
			 lawThe restoration and protection services to be provided under
			 this section shall be carried out on a project-to-project basis under existing
			 authorities of the Forest Service.
				9.Stewardship end
			 result contracting project authority
			(a)Extension of
			 authoritySection 347(a) of the Department of the Interior and
			 Related Agencies Appropriations Act, 1999 (as contained in section 101(e) of
			 division A of Public Law 105–277; 16 U.S.C. 2104 note) is amended by striking
			 2013 and inserting 2017.
			(b)Duration of
			 contractsSection 347(c)(2) of the Department of the Interior and
			 Related Agencies Appropriations Act, 1999 (as contained in section 101(e) of
			 division A of Public Law 105–277; 16 U.S.C. 2104 note) is amended by striking
			 10 years and inserting 20 years.
			
